While I concur in the denial of the writ for the reasons stated in the opinion, I am strongly of the view that Governor Martin's temporary absence from the state, on official business at the nation's capital, did not create a situation authorizing the execution of his duties either by the lieutenant-governor or the secretary of state, or any other of the state officers in the line of succession. As the opinion must be filed immediately, I have no time to elaborate my views. The question is very fully discussed by the supreme court of Kansas in Markham v. Cornell,136 Kan. 884, 18 P.2d 158.
Succession to the office of governor is provided for in the constitution in case of the "removal, resignation, death, or disability of the governor." It can not in truth or in reason be said that any of these conditions existed by reason of the governor's absence in Washington city.
I am aware that there has existed a general impression that, the moment a governor crosses the state line, his official capacity is suspended. That impression prevailed for a long time as to the capacity of the president of the United States. The Federal constitution, in language not essentially different from that found in our own, provides for the succession of the vice-president in case of the removal, death, resignation, or inability of the president to discharge the powers and duties of his office. We know that, during recent years, the president has gone out of the country without any claim that, in doing so, his functions were temporarily suspended. The constitutions in many of the states specifically provide for the execution of the duties of the governor by the lieutenant-governor or some other official during his absence from the state. Decisions based on these constitutions have no force, of course, as precedent here. Under present day conditions, *Page 513 
no good reason exists for a rule that would confine the governor to the limits of the state or permit him to cross the state line only at the risk of a disruption of his policies.